       Case 19-51087           Doc 2       Filed 06/09/19         Entered 06/09/19 09:08:39               Desc Main
                                              Document            Page 1 of 7
                                        UNITED STATES BANKRUPTCY COURT
                                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                                 MACON DIVISION


DEBTOR                                               *         Chapter 13
    Corey R. Long                                    *         Case No. 19-51087
    Lauren M. Hodnett-Long
                                                                   Check if this is a modified plan and list below the sections of
                                                               the plan that have been changed.

                                   ORIGINAL PLAN

                                                CHAPTER 13 PLAN
                                           MIDDLE DISTRICT OF GEORGIA
                                             (NOT OFFICIAL FORM 113)

Part 1: Notices


To Debtors:               This form sets out options that may be appropriate in some cases, but the presence of an
                          option on the form does not indicate that the option is appropriate in your circumstances.
                          Plans that do not comply with local rules and judicial rulings may not be confirmable.

                          In the following notice to creditors and statement regarding your income status, you must check
                          each box that applies.

To Creditors:             Your rights may be affected by this plan. Your claim may be reduced, modified, or
                          eliminated.

                          You should read this plan carefully and discuss it with your attorney if you have one in this
                          bankruptcy case. If you do not have an attorney, you may wish to consult one.

                          If you oppose the plan’s treatment of your claim or any provision of this plan, you or your
                          attorney must file an objection to confirmation at least 7 days before the date set for the hearing on
                          confirmation unless otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may
                          confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy
                          Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any
                          plan.

        The following matters may be of particular importance to you. Debtors must check one box on each line to
        state whether or not the plan includes each of the following items. If an item is checked as “Not Included” or if
        both boxes are checked, the provision will be ineffective if set out later in the plan. Any nonstandard provisions
        placed in any part other than Part 6 are void.


                  Limit the Amount of a Secured Claim: The plan
                  seeks to limit the amount of a secured claim, as set out
        1.1.
                  in Part 3, Section 3.5, which may result in a partial
                                                                                  X Included         Not Included
                  payment or no payment at all to the secured creditor.

                  Avoidance of Liens: The plan requests the avoidance
                  of a judicial lien or nonpossessory, nonpurchase-
        1.2.
                  money security interest as set out in the Nonstandard
                                                                                  X Included         Not Included
                  Provisions Part 6.

                  Nonstandard Provisions: The plan sets out
        1.3.      Nonstandard Provisions in Part 6.
                                                                                  X Included         Not Included

GAMB Form 113 Word Format 12/1/18
       Case 19-51087         Doc 2      Filed 06/09/19         Entered 06/09/19 09:08:39              Desc Main
                                           Document            Page 2 of 7

       1. 4 Income status of debtor(s) as stated on Official form 122-C1

               Check One:

                      X The current monthly income of the debtor(s) is less than the applicable median income
                      specified in 11 U.S.C. § 1325(b)(4)(A).


                     The current monthly income of the debtor(s) is not less than the applicable median income
                     specified in 11 U.S.C. § 1325(b)(4)(A).


Part 2: Plan Payments and Length of Plan


2.1.           Plan Payments: The future earnings of the debtor(s) are submitted to the supervision and control of the
               Trustee and the debtor(s) (or the debtor's(s’) employer) shall pay to the Trustee the sum of $165.00 weekly.
               (If the payments change over time include the following.) These plan payments change to $______________
               weekly/bi-weekly/semi-monthly/monthly on _________, 20____.

2.2.           Additional Payments: Additional Payments of $_____________will be made on
               _________________________ from _________________________. (Source)

2.3.           Plan Length: If the debtor's(s’) current monthly income is less than the applicable median income specified
               in 11 U.S.C. § 1325(b)(4)(A) the debtor(s) will make a minimum of 36 monthly payments.

               If the debtor's(s’) current monthly income is not less than the applicable median income specified in 11
               U.S.C. § 1325(b)(4)(A) the debtor(s) will make payments for a minimum of 57 months.


Part 3: Treatment of Secured Claims


       From the payments so received, the Trustee shall make disbursements to allowed claims as follows:

3.1.           Long Term Debts: The monthly payments will be made on the following long-term debts (including debts
               secured by the debtor’s(s’) principal residence): (Payments which become due after the filing of the petition
               but before the month of the first payment designated here will be added to the pre-petition arrearage claim.)


NAME OF CREDITOR                 MONTH OF FIRST PAYMENT    MONTHLY         CHECK IF
                                     UNDER PLAN         PAYMENT AMOUNT PRINCIPAL RESIDENCE




GAMB Form 113 Word Format 12/1/18
         Case 19-51087            Doc 2       Filed 06/09/19         Entered 06/09/19 09:08:39                Desc Main
                                                 Document            Page 3 of 7
3.2.               Arrearages: After confirmation, distributions will be made to cure arrearages on long term debts (including
                   debts secured by the debtor’s(s’) principal residence) where the last payment is due after the last payment
                   under the plan. If no monthly payment is designated, the arrearage claims will be paid after the short term
                   secured debts listed in Section 3.3 and 3.5.

                         ESTIMATED
NAME OF                  AMOUNT                          INTEREST            COLLATERAL                        MONTHLY
CREDITOR                   DUE                              RATE                                             PAYMENT IF ANY
                                                         (if applicable)




3.3.      Claims Not Subject to Cram Down: The following claims are not subject to cram down because debts are secured
by a purchase money security interest in a vehicle for which the debt was incurred within 910 days of filing the bankruptcy
petition, or, if the collateral for the debt is any other thing of value, the debt was incurred within 1 year of filing. See § 1325(a).
The claims listed below will be paid in full as allowed.

NAME OF                     AMOUNT                       INTEREST            COLLATERAL                         MONTHLY
CREDITOR                     DUE                           RATE                                                 PAYMENT

Car Mart Milledgeville     $13,500.00                  3.00                       Dodge Avenger               $274.00




3.4.               Preconfirmation Adequate Protection Payments: Preconfirmation adequate protection payments will be
                   made to the following secured creditors and holders of executory contracts after the filing of a proof of claim
                   by the creditor. These payments will be applied to reduce the principal of the claim.

NAME OF CREDITOR                                                  ADEQUATE PROTECTION AMOUNT
Car Mart Milledgeville                                             $20.00
Santander                                                          $20.00




3.5.               Secured Creditors Subject to Cramdown: After confirmation of the plan, the following secured creditors
                   who are subject to cramdown, with allowed claims will be paid as follows:

                   If the value is less than the amount due, the secured claim is modified to pay the value only as secured.
                   If the value is listed as $0.00 the creditor’s allowed claim will be treated as unsecured.
                   If the value is greater than or equal to the allowed secured claim, the claim will be paid in full.
                   If you do not intend to cram down the claim, enter “debt” as the value.

NAME OF                     AMOUNT            VALUE             INTEREST               COLLATERAL               MONTHLY
CREDITOR                     DUE                                  RATE                                       PAYMENT AMOUNT

Santander             $14,500.00             $5,000.00              3.00                   Chrysler 200           $102.00




GAMB Form 113 Word Format 12/1/18
       Case 19-51087           Doc 2      Filed 06/09/19         Entered 06/09/19 09:08:39               Desc Main
                                             Document            Page 4 of 7
3.6.            Surrendered Collateral: The following collateral is surrendered to the creditor. If the debtor(s) is
                surrendering the collateral for a specific payment credit or in full satisfaction of the debt, a statement
                explaining the treatment should be indicated in Part 6 Nonstandard Provisions. Upon confirmation of this
                plan, the stay under § 362(a) will terminate as to the collateral only and the stay under § 1301 will terminate
                in all respects unless the debt is listed as a classified debt in Paragraph 5.3 of the plan. An allowed unsecured
                claim resulting from the disposition(s) of the collateral will be treated as unsecured.

NAME OF CREDITOR                                              DESCRIPTION OF COLLATERAL




3.7.            Debts Paid by Debtor: The following debts will be paid directly by the debtor(s):

NAME OF CREDITOR                            COLLATERAL

Aarons Lease to Own                                             TV Xbox
Progressive Leasing                                             Jewelry
Paul Scarlett                                                   Primary Residence Lease




3.8.            Liens Avoided: The judicial liens or non-possessory, non-purchase security interests that are being avoided
                are listed in Part 6 Nonstandard Provisions.


Part 4: Treatment of Fees and Priority Claims


4.1.            Attorney Fees: Attorney fees ordered pursuant to 11 U.S.C. § 507(a)(2) of $3,250.00 to be paid as follows:
                (SELECT ONE)

                   Pursuant to the Single Set Fee option in the Administrative Order on Attorney Fees in Chapter 13 Cases.

                    Hourly billing: Attorneys are required to file an application for compensation with the Court, including an
                itemization of their time, in accordance with the Administrative Order on Attorney Fees in Chapter 13 Cases.

4.2.            Trustee’s Fees: Trustee’s fees are governed by statute and may change during the course of the case.

4.3.            Domestic Support Obligations: The following domestic support obligations will be paid over the life of the
                plan as follows: These payments will be made simultaneously with payment of the secured debt to the extent
                funds are available and will include interest at the rate of ___%. (If this is left blank, no interest will be
                paid.)


NAME OF CREDITOR                                                                          PAYMENT AMOUNT




4.4.            Priority Claims: All other 11 U.S.C. § 507 priority claims, unless already listed under 4.3 will be paid in full
                over the life of the plan as funds become available in the order specified by law.




GAMB Form 113 Word Format 12/1/18
       Case 19-51087          Doc 2      Filed 06/09/19         Entered 06/09/19 09:08:39               Desc Main
                                            Document            Page 5 of 7
Part 5: Treatment of Non Priority Unsecured Claims



5.1.           Payment Parameters: Debtor(s) will make payments that will meet all of the following parameters
               (these are not cumulative; debtor(s) will pay the highest of the three):

               (a) Debtor(s) will pay all of the disposable income as shown on Form 122C of $0.00 to the non-priority
               unsecured creditors in order to be eligible for a discharge, unless debtor(s) includes contrary provisions in
               Part 6 Nonstandard Provisions along with sufficient legal reason justifying the excusal from meeting this
               requirement.

               (b) If the debtor(s) filed a Chapter 7 case, the priority and other unsecured creditors would receive $0.00.
               Debtor(s) will pay this amount to the priority and other unsecured creditors in order to be eligible for
               discharge in this case.

               (c) The debtor(s) will pay $0.00 to the general unsecured creditors to be distributed pro rata.

5.2.           General Unsecured Creditors: General unsecured creditors whose claims are duly proven and allowed will
               be paid (CHOOSE ONLY ONE):

               (a) 0% dividend as long as this dividend exceeds the highest amount, if any, shown in paragraph 5.1(a),
               5.1(b), or 5.1(c) and the debtor(s) makes payment for the applicable commitment period as indicated in Part
               2 Section 2.4.

               (b) The debtor(s) anticipates unsecured creditors will receive a dividend of ____%, but will also pay the
               highest amount shown in paragraph 5.1(a), 5.1(b), or 5.1(c) above. All creditors should file claims in the
               event priority and secured creditors do not file claims and funds become available for distribution.


5.3.           Classified Unsecured Claims: The following unsecured claims are classified to be paid at 100%. If the
               debtor(s) is proposing to pay less than 100%, or to pay a regular monthly payment, those proposals should
               appear in Part 6 Nonstandard Provisions.

NAME OF CREDITOR                           COLLATERAL                                    REASON FOR CLASSIFICATION




5.4.           Executory Contracts and Unexpired Leases: The executory contracts and unexpired leases listed below are
               assumed. All other executory and unexpired leases are rejected. If the debtor(s) wishes to cure a default on a
               lease, an explanation of those payments should be included in Part 6 Nonstandard Provisions.

                 NAME OF CREDITOR                           DESCRIPTION OF COLLATERAL
Paul Scarlett                                         Primary Residence Lease
Progressive Leasing                                   Engagement Ring
Aarons Rent to Own                                    TV, XBOX




GAMB Form 113 Word Format 12/1/18
       Case 19-51087          Doc 2       Filed 06/09/19         Entered 06/09/19 09:08:39                Desc Main
                                             Document            Page 6 of 7
5.5.           Property of the Estate: Unless otherwise ordered by the Court, all property of the estate, whether in the
               possession of the Trustee or the debtor(s), remains property of the estate subject to the Court’s jurisdiction,
               notwithstanding § 1327(b), except as otherwise provided in Part 6 Nonstandard Provisions below.
               Property of the estate not paid to the Trustee shall remain in the possession of the debtor(s). All property in
               the possession and control of the debtor(s) at the time of confirmation shall be insured by the debtor(s). The
               Chapter 13 Trustee will not and is not required to insure such property and has no liability for injury to any
               person, damage or loss to any such property in possession and control of the debtor(s) or other property
               affected by property in possession and control of the debtor(s).

5.6.           Validity of Liens or Preference Actions: Notwithstanding the proposed treatment or classification of any
               claim in the plan confirmed in this case, all lien avoidance actions or litigation involving the validity of liens
               or preference actions will be reserved and can be pursued after confirmation of the plan. Successful lien
               avoidance or preference action will be grounds for modification of the plan.


Part 6: Nonstandard Provisions


               Nonstandard Provisions: Under Bankruptcy Rule 3015(c), all nonstandard provisions are required to be set
               forth below. These plan provisions will be effective only if the applicable box in Part 1 of this plan is
               checked and any nonstandard provisions placed elsewhere in the plan are void.


(a) Notwithstanding the date of filing of any proof of claim or its classification in the Schedules, all
objections to proofs of claim shall be reserved and can be pursued after confirmation of the plan.
(b) In the absence of objection and court order, any arrearage amount proposed to be cured under
paragraph 3.2 above shall be controlled by the proof of claim rather than the estimated amount specified
in the plan.
(c) Proofs of claim filed by creditors whose collateral is being surrendered pursuant to paragraph 3.6 shall
amend their proof of claim within 120 days after confirmation of the plan to reflect any deficiency
balance after disposition of the collateral. If the proof of claim is not amended within that time period, the
clam shall be treated as unsecured and paid 0%
(d) Arrearages on executory contracts and unexpired leases assumed pursuant to paragraph 5.4 are to be
cured through the plan as follows:

Creditor                             Monthly Payment

Aarons Rent to Own                         $10.00
Progressive Leasing                        $10.00

(e) The liens of the following creditors on the personal property of the debtor(s) are non-purchase money,
non-possessory, or judicial liens which impair exemptions to which the debtor(s) are entitled. There is no
excess equity in any of the items that is not otherwise exemptible. The fixing of said liens is avoided
upon confirmation of the plan pursuant to 11 U.S.C. 522(f): CACH, LLC
(f) After completion of plan and discharge all titles to vehicles serving as collateral for claims treated
under the plan will be returned to the debtor with liens released.




GAMB Form 113 Word Format 12/1/18
       Case 19-51087          Doc 2      Filed 06/09/19        Entered 06/09/19 09:08:39              Desc Main
                                            Document           Page 7 of 7


Part 7: Signatures



7.1.            Certification: The debtor's(s’) attorney (or debtor(s), if not represented by an attorney) certifies that all
                provisions of this plan are identical to the Official Form of the Middle District of Georgia, except for
                language contained in Part 6: Nonstandard Provisions.


DEBTOR(S)’S SIGNATURE(S)                                      DATE
/s/Corey R. Long                                              06/09/2019
/s/Lauren M. Hodnett Long                                     06/09/2019

DATED: 06/09/2019

/S/BLANTON CARL LINGOLD, ESQ.
GEORGIA BAR #453139
BLANTON CARL LINGOLD, P.C.
ATTORNEY FOR DEBTOR
118 SOUTH WILKINSON STREET, SUITE #4
P.O. BOX 228
MILLEDGEVILLE, GA 31059-0228
blantonlingold@gmail.com




GAMB Form 113 Word Format 12/1/18
